Exhibit 10.2
LINCOLN ELECTRIC HOLDINGS, INC.
2005 DEFERRED COMPENSATION PLAN FOR EXECUTIVES
(AS AMENDED AND RESTATED AS OF DECEMBER 31, 2008)
ARTICLE I
PURPOSE
     The Lincoln Electric Holdings, Inc. 2005 Deferred Compensation Plan (the
“Plan”) was established by Lincoln Electric Holdings, Inc., effective
December 30, 2004 to allow designated management and highly compensated
employees to defer a portion of their current salary and bonus compensation. The
Plan is hereby amended and restated as of December 31, 2008.
     The Plan is intended to comply with Section 409A of the Code, and shall be
construed and interpreted in accordance with such intent.
     It is intended that the Plan will aid in attracting and retaining employees
of exceptional ability by providing these benefits. The terms and conditions of
the Plan are set forth below.
ARTICLE II
DEFINITIONS AND CONSTRUCTION
Section 2.1 Definitions. Whenever the following terms are used in this Plan they
shall have the meanings specified below unless the context clearly indicates to
the contrary:
     (a) “Account”: The bookkeeping account maintained for each Participant
showing his or her interest under the Plan.
     (b) “Accounting Date”: December 31 of each year and the last day of any
calendar quarter in which a Participant’s Settlement Date occurs.
     (c) “Accounting Period”: The period beginning on the day immediately
following an Accounting Date and ending on the next following Accounting Date.
     (d) “Administrator”: The committee established pursuant to the provisions
of Section 7.1.
     (e) “Base Salary”: The base earnings earned by a Participant and payable to
him by the Corporation with respect to a Plan Year without regard to any
increases or decreases in base earnings as a result of an election to defer base
earnings under this Plan, or an election between benefits or cash provided under
a plan of the Corporation maintained pursuant to Section 125 or 401(k) of the
Code.

 



--------------------------------------------------------------------------------



 



     (f) “Beneficiary”: The person or persons (natural or otherwise), within the
meaning of Section 6.6, who are entitled to receive distribution of the
Participant’s Account balance in the event of the Participant’s death.
     (g) “Board”: The Board of Directors of Holdings.
     (h) “Bonus” or “Bonuses”: Any cash bonus earned by a Participant and
payable to him by the Corporation with respect to any bonus plan year ending
within a Plan Year without regard to any decreases as a result of an election to
defer any portion of a bonus under this Plan, or an election between benefits or
cash provided under a plan of the Corporation maintained pursuant to Section 125
or 401(k) of the Code.
     (i) “Cash LTIP”: Any cash incentive award under the Lincoln Electric
Holdings, Inc. Cash Long Term Incentive Plan.
     (j) “Code”: The Internal Revenue Code of 1986, as amended from time to
time, and any rules and regulations promulgated thereunder. Any reference to a
provision of the Code shall also include any successor provision that modifies,
replaces or supersedes it.
     (k) “Committee”: The Compensation & Executive Development Committee of the
Board.
     (l) “Compensation”: The amount of Base Salary plus Bonuses earned by a
Participant and payable to him by the Corporation with respect to a Plan Year,
plus the amount of Cash LTIP awarded to a Participant.
     (m) “Corporation”: Holdings and any Participating Employer or any successor
or successors thereto.
     (n) “Deferral Commitment”: An agreement by a Participant to have a
specified percentage or dollar amount of his or her Compensation deferred under
the Plan.
     (o) “Deferral Period”: The Plan Year for which a Participant has elected to
defer a portion of his or her Compensation or with respect to the Cash LTIP, the
Plan Year(s) corresponding to the measurement period for the Cash LTIP.
     (p) “Disability”: A Participant shall be considered to have a Disability if
the Participant (i) is unable to engage in any substantial gainful activity by
reason of any medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less than twelve (12) months, or (ii) is, by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than twelve
(12) months, receiving income replacement benefits for a period of not less than
three (3) months under the Corporation’s plan providing benefits for short term
disability.
     (q) “Effective Date”: This Plan was originally established by the
Corporation effective as of December 30, 2004. This amended and restated Plan
shall be effective as of December 31, 2008.

-2-



--------------------------------------------------------------------------------



 



     (r) “Employee”: Any employee of the Corporation who is, as determined by
the Committee, a member of a “select group of management or highly compensated
employees” of the Corporation, within the meaning of Sections 201, 301 and 401
of ERISA, and who is designated by the Committee as an Employee eligible to
participate in the Plan.
     (s) “Employee Savings Plan”: The Lincoln Electric Holdings, Inc. Employee
Savings Plan.
     (t) “ERISA”: The Employee Retirement Income Security Act of 1974, as
amended from time to time, and any rules or regulations promulgated thereunder.
Any reference to a provision of ERISA shall also include any provision that
modifies, replaces or supersedes it.
     (u) “Financial Hardship”: A severe financial hardship to the Participant
resulting from an illness or accident of the Participant, the Participant’s
spouse, or a dependent of the Participant, loss of the Participant’s property
due to casualty, or other similar extraordinary and unforeseeable circumstances
arising as a result of events beyond the control of the Participant.
     (v) “Holdings”: Lincoln Electric Holdings, Inc., an Ohio corporation.
     (w) “Investment Funds”: Has the meaning set forth in Section 5.3.
     (x) “Investment Request”: An investment preference request filed by a
Participant which (i) shall apply with respect to contributions credited to the
Participant’s Account until the timely filing of a subsequent Investment Request
and (ii) shall determine the manner in which such credited contributions shall
be initially allocated by the Participant among the various Investment Funds
within the Plan. A subsequent Investment Request may be submitted in writing (or
in an electronic format) to the Administrator by the Participant. Such
Investment Request will be effective on the first business day of the next
calendar month following receipt by the Administrator of such Investment
Request.
     (y) “Investment Re-Allocation Request”: An investment preference request
filed by a Participant which shall re-direct the manner in which earlier
credited amounts to a Participant’s Account, as well as any appreciation (or
depreciation) to-date, are invested within the deemed Investment Funds available
in the Plan. An Investment Re-Allocation Request may be submitted in writing (or
in an electronic format) to the Administrator by the Participant. Such
Investment Re-Allocation Request will be effective on the first business day of
the next calendar month with respect to the balance of the Participant’s Account
following receipt by the Administrator of such Investment Re-Allocation Request.
     (z) “Participant”: An Employee participating in the Plan in accordance with
the provisions of Section 3.1 or former Employee retaining benefits under the
Plan that have not been fully paid.
     (aa) “Participating Employer”: The Lincoln Electric Company, and any other
subsidiary or affiliate of Holdings that adopts the Plan with the consent of the
Committee. Any Participating Employer that adopts the Plan and thereafter ceases
to exist, ceases to be a subsidiary or affiliate or Holdings or withdraws from
the Plan shall no longer be considered a Participating Employer unless otherwise
determined by the Committee.

-3-



--------------------------------------------------------------------------------



 



     (bb) “Participation Agreement”: The Agreement submitted by a Participant to
the Administrator with respect to one (1) or more Deferral Commitments.
     (cc) “Plan”: The Plan set forth in this instrument as it may, from time to
time, be amended.
     (dd) “Plan Year”: The twelve (12) — month period beginning January 1
through December 31, commencing with the Plan Year beginning January 1, 2005.
     (ee) “Retirement”: Termination of employment with the Corporation on or
after attainment of age fifty-five (55).
     (ff) “Section 409A”: Section 409A of the Code and any proposed, temporary
or final regulations, or any notices or other guidance, promulgated with respect
to Section 409A.
     (gg) “Settlement Date”: The date on which a Participant separates from
service (within the meaning of Section 409A) with the Corporation. “Bona fide
leaves of absence” (within the meaning of Section 409A) granted by the
Corporation will not be considered a separation from service during the term of
such leave. Settlement Date will also include a date selected by the Participant
pursuant to Section 6.3.
     (hh) “Specified Employee”: A Participant who is a “specified employee”
within the meaning of Section 409A and pursuant to procedures established by the
Corporation.
     (ii) “Subsequent Deferral Rule”: Any subsequent election (other than
modifications on account of Disability, death or a Financial Hardship) that
alters the payment form or the date of distribution designated in the
Participant’s original Participation Agreement (i) may not take effect for at
least twelve (12) months; (ii) must be made at least twelve (12) months prior to
the due date of the first payment under the Participant’s original Participation
Agreement; and (iii) must extend payment of a Participant’s Account at least
five (5) years from the due date of the first payment under the Participant’s
original Participation Agreement.
Section 2.2 Construction. The masculine or feminine gender, where appearing in
the Plan, shall be deemed to include the opposite gender, and the singular may
include the plural, unless the context clearly indicates to the contrary. The
words “hereof,” “herein,” “hereunder,” and other similar compounds of the word
“here” shall mean and refer to the entire Plan, and not to any particular
provision or Section.
ARTICLE III
PARTICIPATION AND DEFERRALS
Section 3.1 Eligibility and Participation.
     (a) Eligibility. Eligibility to participate in the Plan for any Deferral
Period is limited to those management and/or highly compensated Employees of the
Corporation (i) who are designated, from time to time, by the Committee, and
(ii) who have elected to make the maximum elective contributions permitted them
under the terms of the Employee Savings Plan for such Deferral Period.

-4-



--------------------------------------------------------------------------------



 



     (b) Participation. An eligible Employee may elect to participate in the
Plan with respect to any Deferral Period by submitting a Participation Agreement
to the Administrator by the last business day immediately preceding the
applicable Deferral Period.
     (c) Initial Year of Participation. Except as provided in Section 3.1(d), in
the event that an individual first becomes eligible to participate during a Plan
Year and wishes to elect a Deferral Commitment with respect to the Compensation
earned by and payable to the individual during such Plan Year, a Participation
Agreement must be submitted to the Administrator no later than thirty (30) days
following such individual’s initial eligibility. Any Deferral Commitments
elected in such Participation Agreement shall be effective only with regard to
Compensation earned following the submission of the Participation Agreement to
the Administrator. If an eligible Employee does not submit a Participation
Agreement within such period of time, such individual will not be eligible to
participate in the Plan until the first day of a Deferral Period subsequent to
the Deferral Period in which the individual initially became eligible to
participate.
     (d) Participation for 2005. In the event that an individual wishes to elect
a Deferral Commitment with respect to the Compensation earned by and payable to
the individual during the Plan Year beginning January 1, 2005, a Participation
Agreement must be submitted to the Administrator on or before March 15, 2005.
Any Deferral Commitments elected in such Participation Agreement shall be
effective only with regard to Compensation that has not been paid or become
payable at the time of submission. If an Eligible Employee does not submit a
Participation Agreement within such period of time, such individual will not be
eligible to participate in the Plan until the first day of a Deferral Period
subsequent to the 2005 Plan Year.
     (e) Termination of Participation. Participation in the Plan shall continue
as long as the Participant is eligible to receive benefits under the Plan.
Section 3.2 Ineligible Participant. If the Administrator determines that any
Participant may not qualify as a member of a select group of “management or
highly compensated employees” within the meaning of ERISA, or regulations
promulgated thereunder, the Administrator may determine, in its sole discretion,
that such Participant shall not be permitted to elect to defer Compensation with
respect to any subsequent Deferral Period.
Section 3.3 Amount of Deferral.
     (a) With respect to each Deferral Period, a Participant may elect to defer
a specified dollar amount or percentage of his or her Compensation, provided the
amount the Participant elects to defer under this Plan and the Employee Savings
Plan shall not exceed the sum of eighty percent (80%) of his or her Base Salary
plus eighty percent (80%) of his or her Bonus plus eighty percent (80%) of his
or her Cash LTIP with respect to such Deferral Period. Such amount to be
deferred shall be indicated in the Participant’s Participation Agreement. A
Participant may choose to have amounts deferred under this Plan deducted from
his or her Base Salary, Bonus, Cash LTIP or a combination of the foregoing,
which shall also be indicated in the Participant’s Participation Agreement.
     (b) For the first Deferral Period with respect to each category of
Compensation, a Participant may elect to defer all or any portion of his or her
Base Salary, Bonus and/or Cash

-5-



--------------------------------------------------------------------------------



 



LTIP earned or payable after the later of the effective date of the
Participation Agreement or the date of filing the Participation Agreement with
the Administrator, provided each deferred amount for each Deferral Period does
not exceed the annual limitations under this Section 3.3 computed for the
calendar year in which such Deferral Period commences and provided that with
respect to the Bonus and/or Cash LTIP, so long as the amounts in respect of the
Bonus and/or Cash LTIP, as applicable, have not yet become “readily
ascertainable” (within the meaning of Section 409A).
     (c) A Participant may change the dollar amount or percentage of his or her
Compensation to be deferred by filing a written notice thereof with the
Administrator. Any such change shall be effective as of the first day of the
Plan Year immediately succeeding the Plan Year in which such notice is filed
with the Administrator; provided, however, with respect to a Deferral Commitment
of an eligible Employee’s Bonus or Cash LTIP, (i) if the notice of change is
filed with the Administrator on or before the date that is six months before the
end of the performance period applicable to such Bonus or Cash LTIP, as
applicable, and (ii) provided that the notice is filed with the administrator
before the Bonus or Cash LTIP, as applicable, has become “readily ascertainable”
(within the meaning of Section 409A), the change in the dollar amount or
percentage of Compensation to be deferred will be effective on the date the
change is filed with the Administrator.
ARTICLE IV
PARTICIPANTS’ ACCOUNTS
Section 4.1 Establishment of Accounts. The Corporation, through its accounting
records, shall establish an Account for each Participant. In addition, the
Corporation may establish one (1) or more sub-accounts of a Participant’s
Account, if the Corporation determines that such sub-accounts are necessary or
appropriate in administering the Plan.
Section 4.2 Elective Deferred Compensation. A Participant’s Compensation that is
deferred pursuant to a Deferral Commitment shall be credited to the
Participant’s Account within thirty (30) days following the date the
corresponding non-deferred portion of his or her Compensation would have been
paid to the Participant. Any withholding of taxes or other amounts with respect
to deferred Compensation which is required by state, federal or local laws shall
be withheld from the Participant’s deferred Compensation.
Section 4.3 Determination of Accounts.
     (a) The amount credited to each Participant’s Account as of a particular
date shall equal the deemed balance of such Account as of such date. The balance
in the Account shall equal the amount credited pursuant to Section 4.2, and
shall be adjusted in the manner provided in Section 4.4.
     (b) The Corporation, through its accounting records, shall maintain a
separate and distinct record of the amount in each Account as adjusted to
reflect income, gains, losses, withdrawals and distributions.
Section 4.4 Adjustments to Accounts.

-6-



--------------------------------------------------------------------------------



 



     (a) Each Participant’s Account shall be debited with the amount of any
distributions under the Plan to or on behalf of the Participant or, in the event
of his or her death, his or her Beneficiary during the Accounting Period ending
on such Accounting Date.
     (b) The Participant’s Account shall next be credited or debited, as the
case may be, on a daily basis with the performance of each deemed Investment
Fund based on the manner in which the balance of such Participant’s Account has
been allocated among the deemed Investment Funds provided for in Article V. The
performance of each deemed Investment Fund (either positive or negative) will be
determined by the Administrator, in its sole discretion.
     (c) Earnings on any amounts deemed to have been invested in any deemed
Investment Fund will be deemed to have been reinvested as the Committee so
determines.
Section 4.5 Statement of Accounts. As soon as practicable after the end of each
Plan Year, a statement shall be furnished to each Participant or, in the event
of his or her death, to his or her Beneficiary showing the status of his or her
Account as of the end of the Plan Year, any changes in his or her Account since
the end of the immediately preceding Plan Year, and such other information as
the Administrator shall determine.
Section 4.6 Vesting of Accounts. Subject to Section 5.1, each Participant shall
at all times have a nonforfeitable interest in his or her Account balance.
ARTICLE V
FINANCING OF BENEFITS
Section 5.1 Financing of Benefits. Benefits payable under the Plan to a
Participant or, in the event of his or her death, to his or her Beneficiary
shall be paid by the Corporation from its general assets. The payment of
benefits under the Plan represents an unfunded, unsecured obligation of the
Corporation. Notwithstanding the fact that the Participants’ Accounts may be
adjusted by an amount that is measured by reference to the performance of any
deemed Investment Funds as provided in Section 5.3, no person entitled to
payment under the Plan shall have any claim, right, security interest or other
interest in any fund, trust, account, insurance contract, or asset of the
Corporation which may be responsible for such payment.
Section 5.2 Security For Benefits. Notwithstanding the provisions of
Section 5.1, nothing in this Plan shall preclude the Corporation from setting
aside amounts in trust (the “Trust”) pursuant to one (1) or more trust
agreements between a trustee and the Corporation. However, no Participant or
Beneficiary shall have any secured interest or claim in any assets or property
of the Corporation or the Trust and all funds contained in the Trust shall
remain subject to the claims of the Corporation’s general creditors.
Section 5.3 Deemed Investments. The Committee may designate one (1) or more
separate investment funds or vehicles or measures for crediting earnings,
including, without limitation, certificates of deposit, mutual funds, money
market accounts or funds, limited partnerships, or debt or equity securities,
including equity securities of the Corporation (measured by market value, book
value or any formula selected by the Committee), in which the amount credited to
a Participant’s Account will be deemed to be invested (collectively, the
“Investment Funds”). An Investment Request or Investment Re-Allocation Request
will advise the Administrator as to the

-7-



--------------------------------------------------------------------------------



 



Participant’s preference with respect to Investment Funds for all or some
portion of the amounts credited to a Participant’s Account in specified
multiples of one percent (1%).
Section 5.4 Change of Investment Request Election.
     (a) A Participant may change his or her Investment Request prospectively as
of the first business day of any calendar month by giving the Administrator
prior written (or in an electronic format) notice by filing an Investment
Request, with respect to contributions subsequently credited to a Participant’s
Account.
     (b) A Participant may change his or her Investment Re-Allocation Request
prospectively as of the first business day of any calendar month by giving the
Administrator prior written (or in an electronic format) notice by filing an
Investment Re-Allocation Request, with respect to all or a portion of the
Participant’s Account.
     (c) The Administrator may, but is under no obligation to, deem the amounts
credited to a Participant’s Account to be invested in accordance with the
Investment Request or Investment Re-Allocation Request made by the Participant,
or the Committee may, instead, in its sole discretion, deem such Account to be
invested in any deemed Investment Funds selected by the Committee.
     (d) Notwithstanding any provision of the Plan to the contrary:
     (i) The Administrator, in its sole and absolute discretion (but subject to
the requirements of applicable law) may temporarily suspend, in whole or in
part, certain Plan transactions, including without limitation, the right to
change investment preference allocation elections and/or the right to receive a
distribution or withdrawal from a Participant’s Account in the event of any
conversion, change in recordkeepers, change in Investment Funds and/or Plan
merger, spin-off or similar corporate change.
     (ii) In the event of a change in Investment Funds and/or a Plan merger,
spin-off or similar corporate change, the Administrator, in its sole and
absolute discretion may decide to map investments from a Participant’s prior
investment preference allocation elections to the then available Investment
Funds under the Plan. In the event that investments are mapped in this manner,
the Participant will be permitted to reallocate funds among the Investment Funds
(in accordance with this Section 5.4) after the suspension period described in
Section 5.4(d)(i), if any, has ended.
ARTICLE VI
DISTRIBUTION OF BENEFITS
Section 6.1 Settlement Date. A Participant or, in the event of his or her death,
his or her Beneficiary will be entitled to distribution of the balance of his or
her Account, as provided in this Article VI, following his or her Settlement
Date or Dates.
Section 6.2 Amount to be Distributed. The amount to which a Participant or, in
the event of his or her death, his or her Beneficiary is entitled in accordance
with the following provisions of

-8-



--------------------------------------------------------------------------------



 



this Article shall be based on the Participant’s adjusted account balance
determined as of the Accounting Date coincident with or next following his or
her Settlement Date or Dates.
Section 6.3 In Service Distribution. A Participant may elect to receive an in
service distribution of his or her deferred Compensation for any Deferral Period
in a single lump sum payment on a date which is at least one (1) year after the
end of such Deferral Period. A Participant’s election of an in service
distribution shall be filed in writing with the Administrator at the same time
as is filed his or her election to participate as provided in Section 3.1. Any
benefits paid to the Participant as an in service distribution shall reduce the
Participant’s Account. Any changes to the foregoing election shall be subject to
the Subsequent Deferral Rule.
Section 6.4 Form of Distribution.
     (a) (i) As soon as practicable after the end of the Accounting Period in
which a Participant’s Settlement Date occurs, but in no event later than thirty
(30) days following the end of such Accounting Period (or in the case of a
Settlement Date selected by a Participant pursuant to Section 6.3, no later than
such specified date), the Corporation shall commence distribution or cause
distribution to be commenced, to the Participant or, in the event of his or her
death, to his or her Beneficiary, of the balance of the Participant’s Account,
as determined under Section 6.2, under one (1) of the forms provided in this
Section 6.4, as specified in the Participant’s Participation Agreement.
     (ii) Notwithstanding the foregoing, if a Participant is a Specified
Employee on the Settlement Date that results from his or her separation from
service, and if any portion of the payments to such Participant upon his or her
separation from service would be considered deferred compensation under
Section 409A, such Participant’s payment, whether in the form of a single lump
sum or an initial installment payment, shall commence on the earliest to occur
of (A) the first day of the 7th month following the Settlement Date, (B) the
Participant’s death, or (C) upon the date specified pursuant to any in service
distribution election under Section 6.3, except that an installment payment will
only be distributed on such date if such payment has otherwise become due and
payable and any subsequent annual installment shall be paid pursuant to the
schedule elected by the Participant in his or her Participation Agreement.
     (b) Notwithstanding Section 6.4(a)(i) and subject to Section 6.4(a)(ii), if
elected by the Participant in his or her Participation Agreement and provided
that the form of the distribution for all prior elections is in the form of a
lump sum distribution, the distribution of the Participant’s Account may
commence at the beginning of the second calendar year commencing after the
Participant’s separation from service due to Retirement.
     (c) Distribution of a Participant’s Account following his or her separation
from service, other than a separation from service due to a Participant’s
Retirement or death, shall be made in a single lump sum payment.
     (d) Distribution of a Participant’s Account following his or her Retirement
or death shall be made in one (1) of the following forms as elected by the
Participant in his or her Participation Agreement:

-9-



--------------------------------------------------------------------------------



 



     (i) by payment in cash in five (5) annual installments, with each
installment being designated a “separate payment” as described in Treasury
Regulation §1.409A-2(b)(2)(iii); or
     (ii) by payment in cash in ten (10) annual installments, with each
installment being designated a “separate payment” as described in Treasury
Regulation §1.409A-2(b)(2)(iii); or
     (iii) by payment in cash in fifteen (15) annual installments, with each
installment being designated a “separate payment” as described in Treasury
Regulation §1.409A-2(b)(2)(iii); or
     (iv) by payment in cash in a single lump sum;
provided, however, that in the event of a Participant’s death, if the balance in
his or her Account is then less than $35,000, such balance shall be distributed
in a single lump sum payment. If the Participant fails to select a form of
distribution with respect to any Deferral Commitment, such amount shall be paid
in a lump sum at the time of such Participant’s separation from service.
     (e) The Participant’s election of the form and date of distribution shall
be provided for in the Participant’s Participation Agreement. Subject to the
Subsequent Deferral Rule, any such election may be changed by the Participant
without the consent of any other person by filing a later signed written
election with the Administrator.
     (f) The amount of each installment shall be equal to the quotient obtained
by dividing the Participant’s Account balance as of the date of such installment
payment by the number of installment payments remaining to be made to or in
respect of such Participant at the time of calculation.
Section 6.5 Beneficiary Designation. As used in the Plan the term “Beneficiary”
means:
     (a) The last person designated as Beneficiary by the Participant in a
written notice on a form prescribed by the Administrator;
     (b) If there is no designated Beneficiary or if the person so designated
shall not survive the Participant, such Participant’s spouse; or
     (c) If no such designated Beneficiary and no such spouse is living upon the
death of a Participant, or if all such persons die prior to the full
distribution of the Participant’s Account balance, then the legal representative
of the last survivor of the Participant and such persons, or, if the
Administrator shall not receive notice of the appointment of any such legal
representative within one (1) year after such death, the heirs-at-law of such
survivor (in the proportions in which they would inherit his or her intestate
personal property) shall be the Beneficiaries to whom the then remaining balance
of the Participant’s Account shall be distributed.
     Prior to the Participant’s death, any Beneficiary designation may be
changed from time to time by like notice similarly delivered. No notice given
under this Section shall be effective unless and until the Administrator
actually receives such notice.

-10-



--------------------------------------------------------------------------------



 



Section 6.6 Facility of Payment. Whenever and as often as any Participant or his
or her Beneficiary entitled to payments hereunder shall be under a legal
disability or, in the sole judgment of the Administrator, shall otherwise be
unable to apply such payments to his or her own best interests and advantage,
the Administrator in the exercise of its discretion may direct all or any
portion of such payments to be made in any one (1) or more of the following
ways: (i) directly to him; (ii) to his or her legal guardian or conservator; or
(iii) to his or her spouse or to any other person, to be expended for his or her
benefit; and the decision of the Administrator, shall in each case be final and
binding upon all persons in interest.
Section 6.7 Hardship Distributions. Upon a finding by the Administrator that a
Participant has suffered a Financial Hardship, the Administrator may, in its
sole discretion, distribute, or direct the Trustee to distribute, to the
Participant an amount which does not exceed the amount required to meet the
immediate financial needs created by the Financial Hardship, plus amounts
necessary to pay taxes reasonably anticipated as a result of the distribution
and are not otherwise available through reimbursement or compensation by
insurance or otherwise or by liquidation of the Participant’s assets (to the
extent that the liquidation of such assets would not itself cause severe
financial hardship to the Participant). No distributions pursuant to this
Section 6.7 may be made in excess of the value of the Participant’s Account at
the time of such distribution.
Section 6.8 Coordination with Other Benefits. The benefits provided for a
Participant and Participant’s Beneficiary under the Plan are in addition to any
other benefits available to such Participant under any other plan or program for
employees of the Corporation.
Section 6.9 Transitional Relief for 2008. Notwithstanding anything herein to the
contrary, a Participant (i) must designate the time and form of distribution to
the extent not previously so elected and/or (ii) may make a new election to
change a previously filed election with respect to the time and form of
distribution, in each case, no later than December 31, 2008. Any Participant who
fails to deliver a new payment election as provided in clause (ii) above shall
continue to participate in the Plan in accordance with his or her prior
distribution elections, which shall be administered in accordance with
Section 409A. An election may be changed by the Participant without the consent
of any other person by filing a later signed written election with the
Administrator; provided, however, that any subsequent election made after
December 31, 2008 will be subject to the Subsequent Deferral Rule.
Section 6.10 Change in Control. Notwithstanding any of the preceding provisions
of this Plan, as soon as possible following “change in the ownership” or the
“effective control” of the Corporation or a “change in the ownership of a
substantial portion of the Corporation’s assets” (each within the meaning of
Section 409A), but in no event later than 30 days following such event, a
lump-sum payment shall be made, in cash, of the entire Account hereunder of each
Participant.
ARTICLE VII
ADMINISTRATION, AMENDMENT AND TERMINATION
Section 7.1 Administration. The Plan shall be administered by an Administrator
consisting of one (1) or more persons who shall be appointed by and serve at the
pleasure of the Board. The Administrator shall have such powers as may be
necessary to discharge its duties hereunder,

-11-



--------------------------------------------------------------------------------



 



including, but not by way of limitation, to construe and interpret the Plan and
determine the amount and time of payment of any benefits hereunder. The
Administrator may, from time to time, employ agents and delegate to them such
administrative duties as it sees fit, and may from time to time consult with
legal counsel who may be counsel to the Corporation. The Administrator shall
have no power to add to, subtract from or modify any of the terms of the Plan,
or to change or add to any benefits provided under the Plan, or to waive or fail
to apply any requirements of eligibility for a benefit under the Plan. No member
of the Administrator shall act in respect of his or her own Account. All
decisions and determinations by the Administrator shall be final and binding on
all parties. All decisions of the Administrator shall be made by the vote of the
majority, including actions in writing taken without a meeting. All elections,
notices and directions under the Plan by a Participant shall be made on such
forms as the Administrator shall prescribe.
Section 7.2 Plan Administrator. The Corporation shall be the “administrator”
under the Plan for purposes of ERISA.
Section 7.3 Amendment, Termination and Withdrawal.
     (a) In General. The Plan may be amended from time to time or may be
terminated at any time by the Board. Except as provided in Section 7.3(b), no
amendment or termination of the Plan, however, may adversely affect the amount
or timing of payment of any person’s benefits accrued under the Plan to the date
of amendment or termination without such person’s written consent.
     (b) Compliance with Section 409A. (1) It is intended that the Plan comply
with the provisions of Section 409A, so that the income inclusion provisions of
Section 409A do not apply to the Participants. The Plan and each Participation
Agreement and Deferral Commitment shall be administered in a manner consistent
with this intent.
          (2) Neither a Participant nor any of a Participant’s creditors or
beneficiaries shall have the right to subject any deferred compensation (within
the meaning of Section 409A of the Code) payable under the Plan to any
anticipation, alienation, sale, transfer, assignment, pledge, encumbrance,
attachment or garnishment. Except as permitted under Section 409A, any deferred
compensation (within the meaning of Section 409A) payable to a Participant or
for a Participant’s benefit under the Plan and grants hereunder may not be
reduced by, or offset against, any amount owing by a Participant to the
Corporation or any of its affiliates.
          (3) Notwithstanding any provision of the Plan and Participation
Agreements and Deferral Commitments to the contrary, in light of the uncertainty
with respect to the proper application of Section 409A, Holdings reserves the
right to make amendments to the Plan and Participation Agreements and Deferral
Commitments as Holdings deems necessary or desirable to avoid the imposition of
taxes or penalties under Section 409A. In any case, a Participant shall be
solely responsible and liable for the satisfaction of all taxes and penalties
that may be imposed on a Participant or for a Participant’s Account in
connection with the Plan (including any taxes and penalties under Section 409A),
and neither Holdings, the Corporation nor any of their affiliates shall have any
obligation to indemnify or otherwise hold a Participant harmless from any or all
of such taxes or penalties.

-12-



--------------------------------------------------------------------------------



 



Section 7.4 Successors. The Corporation shall require any successor (whether
direct or indirect, by purchase, merger, consolidation, reorganization or
otherwise) to all or substantially all of the business and/or assets of the
Corporation expressly to assume and to agree to perform this Plan in the same
manner and to the same extent the Corporation would be required to perform if no
such succession had taken place. This Plan shall be binding upon and inure to
the benefit of the Corporation and any successor of or to the Corporation,
including without limitation any persons acquiring directly or indirectly all or
substantially all of the business and/or assets of the Corporation whether by
sale, merger, consolidation, reorganization or otherwise (and such successor
shall thereafter be deemed the “Corporation” for the purposes of this Plan), and
the heirs, beneficiaries, executors and administrators of each Participant.
Section 7.5 Claims Procedure.
     (a) Except as otherwise provided in the Plan, the Administrator will
determine the rights of any Participant to any benefits hereunder. Any employee
or former employee of the Corporation who believes that he has not received any
benefit under the Plan to which he believes he is entitled, may file a claim in
writing with the Administrator. The Administrator will, no later than ninety
(90) days after the receipt of a claim, either allow or deny the claim by
written notice to the claimant; provided, however, that if the Administrator
determines that special circumstances require an extension of time for
processing of an employee’s claim, the Administrator will provide written notice
of the extension to the employee within such ninety (90)-day period. In no event
will the extension of time to process the claim exceed a period of ninety
(90) days from the end of the initial ninety (90)-day review period. If a
claimant does not receive written notice of the Administrator’s decision on his
or her claim within the first ninety (90)-day review period (or the one-hundred
and eighty (180)-day review period, in the case of special circumstances as
determined by the Administrator), the claim will be deemed to have been denied
in full.
     (b) A denial of a claim by the Administrator, wholly or partially, will be
written in a manner calculated to be understood by the claimant and will
include:
     (i) the specific reason or reasons for the adverse determination;
     (ii) specific reference to pertinent Plan provisions on which the denial is
based;
     (iii) a description of any additional material or information necessary for
the claimant to perfect the claim and an explanation of why such material or
information is necessary; and
     (iv) an explanation of the claim review procedure and the time limits
applicable to such procedures, including a statement of a claimant’s right to
bring a civil action under ERISA following an adverse benefit determination on
review.
     (c) A claimant whose claim is denied (or his duly authorized
representative) may, within sixty (60) days after receipt of denial of his or
her claim, request a review of such denial by the Committee by filing with the
Secretary of the Committee a written request for review of his or her claim. If
the claimant does not file a request for review with the Committee within such
sixty (60)-day period, the claimant will be deemed to have acquiesced in the
original

-13-



--------------------------------------------------------------------------------



 



decision of the Committee on his or her claim. If a written request for review
is so filed within such sixty (60)-day period, the Committee will conduct a full
and fair review of such claim. During such full review, the claimant will be
given the opportunity to, upon request and free of charge, obtain reasonable
access to and copies of all documents, records and other information that are
pertinent to his or her claim and to submit issues and comments in writing. The
Committee will notify the claimant of its decision on review within sixty
(60) days after receipt of a request for review; provided, however, that if the
Committee determines that special circumstances require an extension of time for
processing of an employee’s claim, the Committee will provide written notice of
the extension to the employee within such sixty (60)-day review period. In no
event will the extension of time to process the claim exceed a period of sixty
(60) days from the end of the initial sixty (60)-day review period. If a
claimant does not receive written notice of the Committee’s decision on his or
her claim within the first sixty (60)-day review period (or the one-hundred and
eighty (180)-day review period, in the case of special circumstances as
determined by the Committee), the claim will be deemed to have been denied on
review. Notice of the decision on review will be in writing.
Section 7.6 Expenses. All expenses of the Plan shall be paid by the Corporation
from funds other than those deemed Investment Funds as provided in Section 5.3,
except that brokerage commissions and other transaction fees and expenses
relating to the investment of deemed assets and investment fees attributable to
commingled investment of such assets shall be paid from or charged to such
assets or earnings thereon.
ARTICLE VIII
MISCELLANEOUS
Section 8.1 No Guarantee of Employment. Nothing contained in the Plan shall be
construed as a contract of employment between the Corporation and any Employee,
or as a right of any Employee, to be continued in the employment of the
Corporation, or as a limitation of the right of the Corporation to discharge any
of its Employees, with or without cause.
Section 8.2 Applicable Law. All questions arising in respect of the Plan,
including those pertaining to its validity, interpretation and administration,
shall be governed, controlled and determined in accordance with the applicable
provisions of federal law and, to the extent not preempted by federal law, the
laws of the State of Ohio.
Section 8.3 Interests Not Transferable. No person shall have any right to
commute, encumber, pledge or dispose of any interest herein or right to receive
payments hereunder, nor shall such interests or payments be subject to seizure,
attachment or garnishment for the payments of any debts, judgments, alimony or
separate maintenance obligations or be transferable by operation of law in the
event of bankruptcy, insolvency or otherwise, all payments and rights hereunder
being expressly declared to be nonassignable and nontransferable.
Section 8.4 Severability. Each section, subsection and lesser section of this
Plan constitutes a separate and distinct undertaking, covenant and/or provision
hereof. Whenever possible, each provision of this Plan shall be interpreted in
such manner as to be effective and valid under applicable law. In the event that
any provision of this Plan shall finally be determined to be unlawful, such
provision shall be deemed severed from this Plan, but every other provision of

-14-



--------------------------------------------------------------------------------



 



this Plan shall remain in full force and effect, and in substitution for any
such provision held unlawful, there shall be substituted a provision of similar
import reflecting the original intention of the parties hereto to the extent
permissible under law.
Section 8.5 Withholding of Taxes; Withholding Indemnification Agreement. The
Corporation may withhold or cause to be withheld from any amounts payable under
this Plan all federal, state, local and other taxes as shall be legally
required; provided, however, that the Corporation, in its sole discretion may
determine not to withhold or cause to be withheld such taxes from any amounts
payable under this Plan to a Participant who is a non-resident of the State of
Ohio, provided, that such Participant submits a tax withholding indemnification
agreement (in the form set forth by the Corporation) to the Administrator no
later than thirty (30) days prior to a Participant’s Settlement Date.
Section 8.6 Top-Hat Plan. The Plan is intended to be a plan which is unfunded
and maintained primarily for the purpose of providing deferred compensation for
a select group of management or highly compensated employees within the meaning
of Sections 201, 301 and 401 of ERISA, and therefore to be exempt from the
provisions of Parts 2, 3 and 4 of Title I of ERISA.
     IN WITNESS WHEREOF, Lincoln Electric Holdings, Inc. has caused this Lincoln
Electric Holdings, Inc. 2005 Deferred Compensation Plan for Executives to be
executed in its name as of December 31, 2008.

            LINCOLN ELECTRIC HOLDINGS, INC.:
      By:   /s/ Gretchen A. Farrell         Gretchen A. Farrell        Vice
President, Human Resources     

Date: December 31, 2008

-15-